United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-3441
                       ___________________________

                                David H. McDowell

                       lllllllllllllllllllll Plaintiff - Appellant

                                           v.

     Tankinetics, Inc.; William K. Angle; Strand Composite Engineering &
Construction, LLC; St. Clair P. Guess, III; William F. Schwarz; Robert W. McManus

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Harrison
                                 ____________

                             Submitted: May 16, 2013
                               Filed: May 20, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.
       David McDowell appeals the district court’s1 dismissal of his employment-
discrimination action as untimely. We agree with the court that the complaint is
untimely, because (1) it was filed well in excess of the applicable limitations period,
see 29 U.S.C. § 626(e); Hallgren v. United States Dep’t of Energy, 331 F.3d 588, 589
(8th Cir. 2003) (failure to file suit within 90 days of receiving notice of final agency
action renders employment-discrimination action untimely); (2) the prior state court
suit, which was removed to federal court and dismissed without prejudice, does not
save the instant suit from a dismissal for untimeliness, see Gerhardson v. Gopher
News. Co., 698 F.3d 1052, 1056 (8th Cir. 2012); and (3) McDowell failed to
demonstrate that he was entitled to equitable tolling, see Hallgren, 331 F.3d at 590.

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.

                                          -2-